                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JAIMARIA BODOR,                           :
Individually and on behalf of all others  :
similarly situated,                       :
                      Plaintiffs,          :
                                           :
                  v.                       :                  Civil No. 5:19-cv-05787-JMG
                                          :
MAXIMUS FEDERAL SERVICES, INC.            :
                  Defendant.               :
__________________________________________

                                             ORDER

       AND NOW, this 3rd day of August, 2020, IT IS HEREBY ORDERED THAT the

application of, Alice Buttrick, Esquire, to practice in this court pursuant to Local Rule of Civil

Procedure 83.5.2(b) is:

 ☒     Granted

 ☐     Denied



                                                      BY THE COURT:



                                                      /s/ John M. Gallagher
                                                      JOHN M. GALLAGHER
                                                      United States District Court Judge
